Citation Nr: 1534364	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-47 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972 with subsequent service in the National Guard.  This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2011, the Veteran testified at a hearing held before a Decision Review Officer (DRO).  In April 2015, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  The record was held open for 60 days during which the Veteran submitted an April 2015 statement from his first wife relevant to the issues of entitlement to service connection for tinnitus and back disorder.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from March 2014 to March 2015 and diagnostic results dated from September 2004 to May 2014, records not relevant to the claim on appeal, and duplicate copies of evidence already associated with VBMS.

The issues of entitlement to service connection for bilateral hearing loss, left leg disorder, and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus began during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Chronic diseases are listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Board first finds that the Veteran is competent to report that he was exposed to loud noise in service and that his tinnitus began therein.  At the November 2011 DRO hearing, the Veteran reported that during service he was on a gun drop most of the time with 350 caliber machine guns and his duties included delivering ammunition out to the fire base.  In the August 2014 VA Form 646, the Veteran's representative noted the Veteran contends that during service as a wireman and truck driver he was assigned to transport ammunition to the firing range on a regular basis in a five-ton flatbed truck from which he was exposed to steady acoustic trauma.  Such trauma consisted of firing of the M60 and M2 machine guns, and on one particular occasion a M60 exploded close to his ear.  Most recently at the Board hearing, the Veteran explained that his duties as a truck driver for six months consisted of delivering ammunition out to fire bases which caused him to be around the cannons when they were going off.  His duties as a gunner on a gun truck for six months consisted of being near three 50 calibers.  He reported that his tinnitus began in 1971 or 1972.  

The Veteran's testimony is competent as tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's testimony is also credible because his statements are supported by his service personnel records which note he earned a sharpshooter award and Vietnam Campaign Medal with 60 device while serving in Vietnam for one year.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal.  

Likewise, the Board finds that the Veteran has a current disability of tinnitus based on his competent lay testimony.  See Charles, 16 Vet. App. 370.  The Veteran asserted current ringing in his ears in multiple VA records in September r2004, March and April 2005, and March and May 2014.  At the November 2011 DRO hearing, the Veteran reported there is still ringing in his ears.  

Finally, at the Board hearing, the Veteran testified that he started to notice the ringing in his ears during service and it has been continuous on a daily basis since that time.  As the Veteran has provided competent and credible lay evidence of a disability that began during service and has existed since that time, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

A remand is needed for the remaining issues on appeal to obtain outstanding VA and service treatment records and additional VA medical opinions.

Regarding all issues on appeal, it appears that VA treatment records are outstanding.  Review of the record does not include a complete copy of the Veteran's VA treatment records dated since 1991 or 1992, as identified by the Veteran at the Board hearing.  The record currently contains his VA treatment records dated from September 2004 to March 2015.  These must be attempted to be obtained.  

Regarding the claim for a left leg disorder, remand is required to attempt to obtain inservice treatment records and an addendum etiological opinion.  The Veteran has reported clinical hospital treatment at Camp Eagle in Vietnam.  A separate request has not been made for these records, although it has been determined that his service treatment records (STRs) are unavailable.  There is a duty to attempt to obtain these records.

An addendum opinion is required as the May 2014 left leg examination was inadequate.  Following a clinical evaluation and noted review of the Veteran's claims file, the VA examiner diagnosed degenerative joint disease (DJD) of the left knee, onset in 2014, and concluded that an opinion could not be provided without resorting to mere speculation.  It was explained that the Veteran initially sought VA treatment in 2004, which was more than 33 years after his service in Vietnam.  The Veteran's post-service occupation as a carpenter is strenuous, and that changes to the joints and back, such as DJD, are sometimes a product of aging, weight, and employment type.  The examiner also noted that while there is documentation of the Veteran's service in Vietnam and the in-service injury to the left leg cannot be excluded or disputed, the Veteran's photographs of such injury cannot verify the nature and extent of the injury and alleged treatment.  The examiner then noted that if not written down, something did not happen and that documentation serves as a legal document that can be sued in court.  Leaving aside the medical examiner's legal justifications for the negative nexus opinion, the Board notes that the STRs are unavailable through no fault of the Veteran's, and thus documentation is not possible at this point.  

For purposes of this remand, the Board finds the Veteran is competent to report having his leg in a cast for five to seven weeks, as reported in statements dated December 2010 and September 2012 and at the Board hearing, as well as to falling from a rope and hitting his left leg on a rock as reported in statements dated October 2008 and January 2009 and at the Board hearing.  In the October 2008 and December 2010 statements, the Veteran also specified that his left leg was treated at a hospital at Camp Eagle in August or September of 1971.  In July 2014, the Veteran submitted a statement from H.H. who reported serving alongside the Veteran in Vietnam and witnessing the Veteran's leg injury and treatment with a cast at a hospital.  In the August 2014 VA Form 646, the Veteran's representative also reported the Veteran contends that he suffers from residuals of the in-service injury to the left leg to this day.  The Veteran and H.H. are competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the absence of the VA examiner's consideration of the Veteran's lay statements regarding the extent of and treatment for the in-service injury and subsequent assertion of continuous symptoms since service, the Board finds that additional VA medical opinions are needed.  

With regard to the issue of entitlement to service connection for bilateral hearing loss, remand is required for an addendum opinion.  The Veteran was provided a June 2012 VA audiological examination.  Following the clinical evaluation and noted review of the claims file, the VA examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  It was explained that there were no service audiometric test results, the Veteran reported onset of hearing loss in the early 1990s, and the Veteran reported post-service noise exposure while working as a carpenter.  Subsequently, the Veteran clarified at the Board hearing that his post-service noise exposure as a carpenter consists of the use of skill saws and hammers, not nail guns, and that his in-service noise exposure was much louder.  He also clarified that there was a misunderstanding between he and the June 2012 VA examiner and that his hearing loss began in the 1970s.  In light of the Veteran's reported military noise exposure, subsequent clarifications regarding his post-service noise exposure and onset of hearing loss, as well as the absence of the VA examiner's consideration of the Veteran's exposure to loud noise while in service, the Board finds that an additional VA medical opinion is needed.

With regard to the issue of entitlement to service connection for a back disorder, remand is required the issue may be impacted by the request for additional development and readjudication for the issue of entitlement to service connection for a left leg disorder.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, a May 2014 VA back examination was provided to the Veteran and the VA examiner addressed whether the current back disorder was "due to" the current nonservice-connected left leg disorder.  Nevertheless, the VA examiner did not address whether the current back disorder is aggravated by his left leg disorder, is caused or related to his in-service complaints of climbing up and down trucks while completing duties as a gunner and in-service injury to the left leg as subsequently reported at the Board hearing, and if lay statements by the Veteran and his first wife regarding back pain since service are manifestations of his current diagnosis of degenerative arthritis of the spine.  As such, the Board finds that additional VA medical opinions are needed to properly adjudicate this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VA medical records, to include records dated since 1991 to September 2004 and since March 2015, and service treatment records, to include records for the in-service injury to the left leg, dated in 1971 or 1972 from the hospital at Camp Eagle.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After associated all records with the claims file, obtain an additional medical opinion from the VA examiner who provided the June 2012 VA DBQ audiological examination.  If that examiner is not available, the opinion should be rendered by another qualified examiner.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

For purposes of this remand, the examiner must assume the Veteran was exposed to loud noise while in service and must address the Veteran's testimony at the Board hearing regarding the extent of his post-service noise exposure as a carpenter and continuous symptoms since service.

Based upon a review of the record, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not that related to the Veteran's in-service acoustic trauma.

3.  After any additional records are associated with the claims file, obtain addendum medical opinions from an examiner other than the VA examiner who provided the May 2014 VA DBQ examination for knee and lower leg conditions.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided, and if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.

For purposes of this remand, the examiner must assume the Veteran suffered an in-service injury to the left leg as described by the Veteran.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements dated October 2008, January 2009, December 2010, and September 2012, the August 2014 VA Form 646, and the Board hearing transcript. 

The examiner must first provide a diagnosis of each left leg disorder.  For each diagnosis of a left leg disorder, to include degenerative joint disease of the left knee, the examiner must provide the following opinions: (i) is it at least as likely as not that each disorder is related to the Veteran's military service, to include the in-service injury to the left leg? (ii) is it at least as likely as not that lay statements of continuous residuals of the in-service injury to the left leg are manifestations of his current diagnosis of degenerative joint disease of the left knee? and (iii) is it at least as likely as not that each current disorder is caused or aggravated by the Veteran's back disorder?

4.  After any additional records are associated with the claims file, obtain addendum opinions from a VA examiner other than the one who provided the May 2014 VA DBQ examination for back (thoracolumbar spine) disorders.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

For purposes of this remand, the examiner must assume the Veteran suffered an in-service injury to the left leg and that he climbed up and down trucks while completing his duties in service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's and his first wife's Aril 2015 statements and the Board testimony regarding pain since service.

For degenerative arthritis of the spine and intervertebral disc syndrome, the examiner must provide the following opinions: (i) is it at least as likely as not that each current disorder is related to the Veteran's military service, to include his complaints of climbing up and down trucks while completing duties as a gunner and the in-service injury to the left leg as reported at the Board hearing? (ii) is it at least as likely as not that each current disorder is aggravated by the Veteran's left leg disorder? and (iii) is it at least as likely as not that lay statements of back pain since separation from service are manifestations of his current diagnosis of degenerative arthritis of the spine?

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
Review the VA medical opinions to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


